Exhibit 99.1 6D Global Technologies, Inc. Pro Forma Balance Sheet Current Assets Sep. 30, 2014 Pro Forma Adjustments Nov. 21, 2014 Cash Accounts receivable Unbilled revenues ) - Deferred tax assets - Prepaid expenses and other current assets Total Current Assets Property and Equipment, net ) Other Assets Restricted cash 37 Security deposits Due from related party - - Total Other Assets 37 Total Assets Current Liabilities Accounts payable and accrued liabilities ) Due to factor Current maturities of capital lease liability ) - Current maturities of notes payable ) - Total Current Liabilities ) Long-Term Liabilities Capital lease liability, net of current maturities Notes payable, net of current maturities Deferred tax liabilities - Security deposit payable - Deferred rent ) Total Long-Term Liabilities Total Liabilities ) Commitment and Contingencies Stockholders' Equity (Deficit) Preferred stock, par value $0.00001; 10,000,000 shares authorized; 0 shares issued and outstanding - - - Common stock, par value $0.00001; 150,000,000 shares authorized as ofNovember 21, 2014; 77,575,536 and 38,215,054 shares issued and outstanding as of November 21, 2014 and December 31, 2013, respectively - Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) Total Liabilities and Stockholders’ Equity
